DETAILED ACTION
The following is a Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/30/2021 has been entered.

Response to Amendment
Acknowledgment is made to the amendment received 5/30/2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 & 3-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balbierz et al. (2006/0241577, previously cited) in view of Sliwa et al. (2010/0168572) and Tallarida et al. (2003/0195504, previously cited).
Concerning claim 1, Balbierz et al. disclose a method of ablating and characterizing one or more tissue components of a scanned object in a patient (method and apparatus to optically biopsy a tissue and use the information to diagnose a tumor, accurately position an energy delivery device, visually monitor and confirm complete ablation of the tumor; [0041]), the method comprising: 
directing ablative energy from an ablative element toward a wall of the scanned object while the ablative element is positioned adjacent to the wall, wherein the ablative element and an imaging apparatus are disposed on a catheter (catheter 10 is positioned such that distal tip 16 is at a selectable target tissue site 5’ and comprises energy delivery members 18e and sensing members 22m that can comprise light emitting member 22me configured to emit an incident or probe beam 22ib and a light detecting member 22md configured to detect returning light 22rb resulting from various optical tissue interactions, where energy delivery members 18e are positioned within selectable target tissue site 5’ creating channels comprising walls and the tumor site 5’ has tumor walls and provide ablative energy; [0043], [0048], [0078], [0085]); 
emitting, with the imaging apparatus, energy toward the scanned object while the imaging apparatus is positioned adjacent to the anatomical wall (sensing members 22m comprising light emitting member 22me emit an incident or probe beam 22ib toward the target tissue site 5’ while the sensing members 22m are positioned adjacent to the tumor wall);
receiving, at a processor in communication with the imaging apparatus, signals representative of reflections of the emitted energy from the scanned object (tissue volume 5sv is probed with an incident beam 22ib having one or more wavelengths resulting in a distinct spectral profile 19s processed by logic resources 19lr such as a microprocessor and memory resources 191r such as RAM or DRAM chip that serves as a fingerprint of the tissue type by optical tissue interactions of incident beam 22ib on target tissue site 5; [0058], [0062], [0070]); 
determining, with the processor, one or more signal properties of the scanned object from the signals representative of the reflections of the emitted energy; associating, with the processor, the one or more signal properties to pre-determined signal properties of tissue components of an object similar to the scanned object, wherein the pre-determined signal properties comprise classification conditions stored in a data structure (logic resources 19lr such as a microprocessor and memory resources 191r such as RAM or DRAM chip are configured to analyze, store and display tissue spectral profile 19s and/or other optical information derived from sensing member 22m and/or sensing array 22a, where the tissue spectral profile 19s is matched/identified to a database of profiles using pattern recognition techniques, where spectral profiles 19s1-3 can be taken of three tissue ; and 
identifying, with the processor, the two or more tissue components of the wall and their corresponding levels of ablation based on the associating (electronic algorithms or software modules 19m resident in logic resources 19lr of device 19 or microprocessor 339 that are configured to analyze profiles 19s and perform tissue identification and/or tissue differentiation and/or tumor volume, all of which together correspond to levels of ablation (i.e., tumor volume ablation measurement is a corresponding level of ablation: none, partial, complete or none/off & partial/complete/on) between one or more sampled volumes 5sv-sv3 to determine level of necrosis and progression of the ablative procedure can be detected by monitoring the moving layer of cell necrosis 55 and/or thermal fronts 55t of the ablation volume 5av and an ablation endpoint can be determined by monitoring various parameters of cellular functions indicative of injury or necrosis; [0063], [0067-0070], [0072-0073], [0104]).
Balbierz et al. fail to disclose the emitted energy to be ultrasound energy and the signals are representative of the reflections of the emitted ultrasound energy.  However, Sliwa et al. disclose a method of ablating and characterizing tissue components of a scanned object in a patient comprising directing ablative energy toward an anatomical wall scanned object while the ablative element is positioned adjacent the anatomical 
While Balbierz et al. teach the use of the method to be for tumor and tissue masses in a number of organs including but not limited to the liver, breast, bone and lung and that it can be applicable to other organs and tissue as well ([0114]), Balbierz et al. in view of Sliwa et al. fail to explicitly teach the wall to be an anatomical wall such that the method comprises directing the ablative energy toward the anatomical wall of the scanned object while the catheter and imaging apparatus is positioned adjacent to the anatomical wall.  However, Tallarida et al. disclose a method of ablating and characterizing tissue that can be applied to specific biological materials, such as plaque formations within an artery, tumors, or other biological material where the catheter and imaging apparatus is positioned adjacent to the anatomical wall of the artery ([0032-0033]).  At the time of the invention, it would have been obvious to one of ordinary skill 
Concerning claim 3, Balbierz disclose the reflected signals include a plurality of backscattered scan lines and the determining step includes determining the one or more signal properties for a plurality of segments from the plurality of backscattered scan lines (multiple sample volumes 5sv are probed with scattering reflection of multiple beams 22 at separate wavelengths) ([0053-0054], [0057]).  
Concerning claim 4, Balbierz et al. in view of Sliwa et al. and Tallarida et al. fail to disclose the receiving step includes collecting reflected signals by a plurality of imaging modalities.  However, Balbierz et al. discloses equivalent imaging modalities that can be used with the system and various ways to identify the tissue component and ablation level ([0057-0071], [0108]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Balbierz et al. in view of Sliwa et al. and Tallarida et al. such that the receiving step includes collecting reflected signals by a plurality of imaging modalities since Balbierz teaches the use of equivalent imaging modalities, and having more than one would provide the operator with more flexibility of which imaging modality works best in a given situation and since it has been held that mere duplication of the essential working parts (i.e., imaging modality) of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Concerning claim 5, Tallarida et al. further disclose a method of ablating and characterizing tissue that can be applied to specific biological materials, such as plaque formations within an artery, tumors, or other biological material ([0032-0033]).  
claim 6, Balbierz et al. disclose associating the one or more signal properties to pre-determined signal properties of tissue components of the further object similar to the object includes selecting the pre-determined tissue properties based on secondary parameters associated with the object ([0067-0070], [0072-0073]).
Concerning claim 7, Balbierz et al. in view of Sliwa et al. and Tallarida et al. fail to specifically disclose the scanned object to comprise a renal vessel.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Balbierz et al. in view of Sliwa et al. and Tallarida et al. such that the region of interest comprises a renal vessel since Tallarida et al. teaches the equivalence of imaging and ablating methods for tumors, arteries, and plaques to be equivalents in the art and there are only a finite number of arteries in the human body.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balbierz et al. (2006/0241577, previously cited) in view of Sliwa et al. (2010/0168572) and Tallarida et al. (2003/0195504, previously cited), as applied to claim 1, in further view of Bambot et al. (2006/0089556, previously cited).
Concerning claim 2, Balbierz et al. in view of Sliwa et al. and Tallarida et al. fail to disclose the pre-determined signal properties comprise branch node conditions based on the pre-determined signal properties and two or more leaf nodes identifying two or more types of tissue components having a respective level of ablation.  However, Bambot et al. disclose a system for characterizing tissue where tissue signals are analyzed based on a pattern recognition technique that includes any one of principal component analysis, Bayesian Classification, Classification Trees, Artificial Neural 

Claim(s) 8 & 10-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balbierz et al. (2006/0241577, previously cited) in view of Sliwa et al. (2010/0168572).
Concerning claim 8, Balbierz et al. disclose a system (method and apparatus to optically biopsy a tissue and use the information to diagnose a tumor, accurately position an energy delivery device, visually monitor and confirm complete ablation of the tumor; [0041]), comprising: 
a catheter including an imaging apparatus configured to emit imaging energy toward an object while the imaging apparatus is positioned adjacent to an anatomical wall of the object; and an ablative element configured to direct ablative energy toward the anatomical wall while the ablative element is positioned adjacent to the anatomical wall (catheter 10 is positionable such that distal tip 16 adjacent an anatomical wall and comprises energy delivery members 18e configured to direct ablative energy toward an anatomical wall and imaging sensing ; and
a processor (logic resources 19lr such as a microprocessor and memory resources 191r such as RAM or DRAM chip; [0058]) in communication with the catheter and configured to: 
receive signals representative of reflections of the emitted energy from the object (tissue volume 5sv is probed with an incident beam 22ib having one or more wavelengths resulting in a distinct spectral profile 19s that serves as a fingerprint of the tissue type be optical tissue interactions of incident beam 22ib on target tissue site 5; [0062]); 
determine one or more signal properties of the object from the signals; associate the one or more signal properties to pre-determined signal properties of tissue components of a further object similar to the object wherein the pre-determined signal properties comprise classification conditions stored in a data structure; (logic resources 19lr such as a microprocessor and memory resources 191r such as RAM or DRAM chip are configured to analyze, store and display tissue spectral profile 19s and/or other optical information derived from sensing member 22m and/or sensing array 22a, where the tissue spectral profile 19s is matched/identified to a database of profiles using pattern recognition techniques, where spectral profiles 19s1-3 can be taken of three tissue volumes 5sv1-3 using different wavelengths to simultaneously sample and compare two or more tissue volumes to perform  and 
identify two or more tissue components of the anatomical wall and their corresponding levels of ablation based on the associating (electronic algorithms or software modules 19m resident in logic resources 19lr of device 19 or microprocessor 339 that are configured to analyze profiles 19s and perform tissue identification and/or tissue differentiation and/or tumor volume, all of which together correspond to levels of ablation (i.e., tumor volume ablation measurement is a corresponding level of ablation: none, partial, complete or none/off & partial/complete/on) between one or more sampled volumes 5sv-sv3 to determine level of necrosis and progression of the ablative procedure can be detected by monitoring the moving layer of cell necrosis 55 and/or thermal fronts 55t of the ablation volume 5av and ablation endpoint can be determined by monitoring various parameters of cellular functions indicative of injury or necrosis; [0063], [0067-0070], [0072-0073], [0104]).
Balbierz et al. fail to disclose the imaging apparatus configured to emit ultrasound energy and the signals are representative of the reflections of the emitted ultrasound energy.  However, Sliwa et al. disclose a system for ablating and characterizing tissue components of a scanned object in a patient comprising a catheter including an ablative element directing ablative energy toward an anatomical wall scanned object while the 
Claim 10 is rejected upon the same rationale as provided for claim 3 above. 
Claim 11 is rejected upon the same rationale as provided for claim 4 above. 
Concerning claim 12¸the system (10) of Balbierz et al. is sized to be positioned within a blood vessel and configured to scan at least one of carotid body, vascular plaque, and a nerve while positioned within the blood vessel ([0049], [0078], [0114]). Further, it would have been obvious to one having ordinary skill in the art at the time the In re Rose, 105 USPQ 237 (CCPA 1955).  
Claim 13 is rejected upon the same rationale as claim 6. 
Concerning claim 14¸the system (10) of Balbierz et al. is sized to be positioned within the renal vessel ([0049], [0078], [0114]). Further, it would have been obvious to one having ordinary skill in the art at the time the invention the invention was made to modify the invention of Balbierz et al. such that the catheter is sized to be positioned within a renal vessel and is of whatever desired or expedient size, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balbierz et al. (2006/0241577, previously cited) in view of Sliwa et al. (2010/0168572), as applied to claim 1, in further view of Bambot et al. (2006/0089556, previously cited).
Claim 9 is rejected upon the same rationale as provided for claim 2 above. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,615,878. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite ablating and characterizing tissue components with an imaging system that uses sent and received signals.


Response to Arguments
Applicant's arguments are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chapelon et al. (2007/0149967), Moore et al. (2010/0152590), Altmann et al. (2012/0165667), and Sliwa et al. (2012/0265192) teach ultrasound imaging for ablation progression monitoring.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794